Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about July 12, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of assault in the second degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The evidence disproved appellant’s justification defense beyond a reasonable doubt. Concur—Mazzarelli, J.E, Friedman, Nardelli, Gonzalez and Catterson, JJ.